Citation Nr: 0812077	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO. 05-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lung condition, to 
include as due to exposure to asbestos. 

2. Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing is associated with the record. 


FINDINGS OF FACT

1. A lung condition was not manifested during the veteran's 
active service or for many years after separation from 
service.

2. Prostate cancer was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is prostate cancer otherwise related to such 
service, including as due to herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a lung 
condition, including as due to asbestos exposure, have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2. The criteria for a grant of service connection for 
prostate cancer, including as due to exposure to herbicidal 
agents, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August and 
November 2004 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Additionally, the March 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the March 2006 letter was 
not timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. 

The veteran has not been afforded a VA examination in 
connection with his claim. In this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the appellant has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the Veterans Claims Assistance Act (VCAA), does not 
contain competent evidence to suggest that the prostate 
cancer and lung condition are related to the veteran's 
military service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
veteran's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analyses

Service connection for a lung condition, including as due to 
asbestos exposure 

The veteran seeks service connection for a lung condition 
including due to asbestos exposure. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not show any 
complaints or treatments for any lung or breathing 
conditions. Nevertheless, at the February 2008 Travel Board 
hearing, the veteran alleged that he currently has a lung 
condition as result of asbestos exposure during service in 
Germany. Specifically, he alleges that he was exposed to 
asbestos while working on truck brakes as part of his duties 
as a truck driver. In support of his contention, the veteran 
submitted several articles regarding asbestos exposure in 
Europe. 

There is no presumption that a veteran was exposed to 
asbestos in service. Dyment v. West, 13 Vet.App. 141 (1999), 
affd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000. In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre- 
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease. 

There is no evidence that the veteran had asbestos exposure 
during active service; or if he had such exposure its degree. 
While the veteran's military occupational specialty was that 
of a heavy vehicle driver, there is no competent evidence 
that the veteran was exposed to asbestos - either as a driver 
or during whatever vehicle maintenance he was obligated to 
perform. The record shows that the veteran was a driver, and 
not a vehicle mechanic, (i.e., another designated military 
occupational specialty) and any findings as to asbestos 
exposure would necessarily be speculative. As to all factors 
involving service connection, findings may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In a February 2002 report, non-VA physician H.M.R. reported 
the veteran's self-reported history as involving his service 
tenure, and that "[a]sbestos exposure may have occurred 
there, but he cannot recall any details." To the extent that 
this notation is suggestive of the in-service event, a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant). 

Although current medical records reflect that the veteran may 
have silicosis, there is no competent medical evidence 
suggesting that this lung condition is etiologically related 
to any incident of active service. The veteran was advised of 
the need to submit medical evidence demonstrating a current 
disorder and a nexus between a current disorder and service 
by way of the August 2004 letter from the RO to him, but he 
has failed to do so. A claimant has a responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has a lung condition that is related to 
service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu, 
supra. Competent medical evidence is required. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Without competent evidence of 
an in-service event, injury, or disease that may be 
etiologically related the veteran's current lung condition, 
service connection is denied. 38 C.F.R. § 3.303.

Service connection for prostate cancer including as due to 
herbicide exposure

The veteran seeks service connection for prostate cancer, 
including as due to exposure to herbicidal agents. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If the veteran was exposed to an herbicide 
agent during service, a subsequent manifestation of prostate 
cancer shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 

In the present case the veteran does not contend, nor is 
there any evidence, that he served in the Republic of 
Vietnam. As such, he is not presumed to have been exposed to 
herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e). 
However, he has a current disability of prostate cancer, 
which is one of the diseases for which there is a presumption 
of service connection provided there is proof of actual 
exposure to an herbicidal agent. 

At the February 2008 Travel Board hearing, the veteran 
alleged that he was exposed to herbicides while living in the 
same quarters as troops returning from Vietnam and while 
working on trucks that may have hauled herbicides. 
Additionally, as part of his October 2005 substantive appeal, 
the veteran alleged that he was exposed to herbicides while 
working in Czechoslovakia. He submitted an article detailing 
herbicide exposure to workers in a Prague, Czechoslovakia 
plant. 

Although the veteran provided lay statements regarding his 
alleged herbicide exposure, there is no competent evidence of 
record showing that the veteran was exposed to Agent Orange 
in service. While the treatise article submitted indicates 
that herbicides were produced in Czechoslovakia, there is no 
evidence that (1) the veteran was in, or near the site of 
herbicide production; (2) that he transported soldiers or any 
material near the Czechoslovak border, let alone in that 
country as it was under Communist control at the time of his 
military service; (3) that vehicles he drove were exposed to 
herbicides then or at any time since their manufacture; or 
(4) that fellow soldiers in Europe, who may have previously 
served in Vietnam, carried such exposure to herbicides that 
they would have transmitted the substance to the veteran.

The entirety of the question of in-service exposure is 
surmise on the veteran's part. As above, service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

The Board has considered whether the veteran's prostate 
cancer is related to active service on a direct basis. The 
veteran's service medical records do not contain any 
complaints or treatments for any prostate conditions. Private 
medical records show that the veteran had a radical 
prostatectomy in October 2003. However, there is no medical 
evidence suggesting an etiological relationship between the 
veteran's current prostate condition and his active service. 



Without evidence of an in-service event, injury, or disease, 
in addition to medical evidence suggesting an etiological 
relationship between the veteran's current prostate condition 
and his active service, the Board must deny the claim. 
38 C.F.R. § 3.303.


ORDER

Service connection for a lung condition, including as due to 
asbestos exposure is denied. 

Service connection for prostate cancer including as due to 
herbicide exposure is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


